DETAILED ACTION
This office action is in response to the amendment received on June 14, 2021. Claims 1-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see page 8, filed June 14, 2021, with respect to amended claim 10 has been fully considered and are persuasive.  The previous rejection of claim 10 has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a reversible hand tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a reversible tool holder assembly including a ratcheting mechanism..., the reversible fool holder assembly being insertable into and releasably engageable with the hollow bore of the body portion of the handle in either of two orientations to present two different ends extending from the handle..., the ratcheting mechanism comprising a ratchet housing and a spline disposed in the ratchet housing  spring..., and wherein the ratcheting mechanism is releasably connectable with the handle in either of the two orientations such that either the first barrel or the second barrel extends from the housing (as in claim 6), or providing; a ratcheting mechanism disposed axially between the first and second barrels, the ratcheting mechanism being releasably insertable and removable from the handle…, the ratcheting mechanism comprising: a ratchet housing..., a flange..., a spline..., a spring..., and cover (as in claim 11), or providing; releasably inserting a reversible tool holder assembly into the hollow bore of the body portion of the handle in either of two orientations to present two different ends extending from the handle..., wherein the ratcheting mechanism is releasably connectable with the handle in either of the two orientations such that the reversible ratcheting mechanical connection is applied between either of the two different ends extending from the handle, and the handle, independently from the handle (as in claim 14), together in combination with the rest of the limitations of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723